 In the Matter of CLINTON E. HOBBS COMPANYandDISTRICT 38, LODGE264, INTERNATIONAL ASSOCIATION OF MACHINISTS (A. F. OF L.) 'Case No. C-2056.-Decided May 30, 194.x,0'Jurisdiction:chain and hoist manufactuiing industryUnfair Labor Practices'Interference,Restraint,and Coercion:Interrogating employeesconcerning unionmembership and activityDiscrimination:Discharge of employee because of union activity.Collective Bargaining:Majority established by signed membership cards-re-fusal to bargain collectively: refusal to cooperate in establishing majorityRemedial Orders:hack pay awarded to person discriminated against; reinstate-ment not ordered because other employment obtained and reemployment notdes:ied; employer ordered to bargain with unionon request.UnitAppropriate for Collective-Bargaining:productionand maintenance em-ployees, excluding supervisory and clerical employees and chainmakers.Mr. Robert E. Greene,for the Board.Mr. Richard C. Sheppard,of Boston, Mass., for the respondent.Mr. David P. McSweeney,of Boston, Mass., for the Union.Mr. Raymond J. Heilman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge duly filed by District 38, Lodge 264, Inter-national Association of Machinists,' affiliated with the American Fed-eration of Labor, herein called the Union, the National Labor Rela-tions Board,' herein called the Board, by the Regional Director for theFirst Region (Boston, Massachusetts), issued its complaint dated No-vember 21, 1941, and an amendment to the complaint, dated November24, 1941, against Clinton E. Hobbs Company, Everett, Massachusetts,herein called the respondent, alleging that the respondent had'engagedin and was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1), (3), and (5) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, herein'called the Act.Copies of the complaint, the accompanying noticeof hearing, and the amendment to the complaint were duly served uponthe respondent and the Union.The complaint, as amended, alleged in substance (1) that on or aboutJune 28, 1941, the respondent discharged and thereafter refused to'41N L. R. B., No. 107.537 538DECISIONSOF NATIONALLABOR RELATIONS BOARDreinstateAnthony Coviello because of his activity on behalf of the.Union; (2) that on or about June 27, 1941, and at all times thereafter,the respondent refused to bargain collectively with the Union as theexclusive representative of all employees in an appropriate unit, withrespect to rates of pay, wages, hours of employment, and other condi-tions of employment; (3) that on June 30, 1941, and thereafter, therespondent questioned its employees concerning their membership inand activity on behalf of the Union and made statements designedto discourage membership in the Union; and (4) that by the aforesaidacts the respondent interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.Thereafter, on December 6, 1941, the respondent filed its answer, deny-ing that it had engaged in the alleged unfair labor practices.Pursuant to notice, a hearing was held from December 4 to 9, 1941,at Boston, Massachusetts, before C.W. Whittemore, the Trial Ex-aminer duly designated by the Chief Trial Examiner.The Board andthe respondent were represented by counsel and the Union by a repre-sentative.All parties participated-in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.At the closeof the hearing, counsel for the Board moved to amend the complaintto conform to the proof.The Trial Examiner granted this motion.During the course of the hearing, the Trial Examiner made rulingsupon other motions and upon objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are hereby af-firmed.At the close of the hearing, counsel for the respondent arguedorally before the Trial Examiner.-On January 13, 1942, the Trial Examiner issued his IntermediateReport, copies of which were duly served on the parties.He foundthat the respondent had engaged in unfair labor practices affectingcommerce, within the meaning of Section 8 (1), (3), and (5), andSection 2 (6) and (7) of the Act, and recommended that the respond-,entb cease and- desist therefrom' and- take certain aflirmativeF action toeffectuate the policies of the Act.The respondent filed no exceptions to the Intermediate Report butfiled a brief on March 2, 1942.Pursuant to notice, a hearing for thepurpose'of oral argument was held before the Board in Washington,D'.C., on' March 21, 1942.The respondent and the Union appearedand participated in the oral argument.The Board has considered the respondent's' brief, and insofar as thecontentions therein made are inconsistent with the findings, conclu-sions, and order set forth below, finds them to be without merit.Upon the entire record in the case the Board makes the following : CLINTON E. HOBBS COMPANYFINDINGS OF FACT1.THE BUSINESS OF THERESPONDENT539Clinton E. Hobbs Company is a Massachusetts corporation with itsprincipal place of business at Everett, Massachusetts, where it is en-gaged in the manufacture, sale, and distribution of chains and hoists.Between November 1940 and November 1941, the respondent used.rawmaterials,consistingprincipally of iron and steel, valued in excess of$10,000, about 20 percent of which was shipped to the Everett plantfrom States other than Massachusetts.During the same period, therespondent manufactured finished products valued inexcess of$10,000,more than 50 percent of which was shipped from the Everett plant topoints outside the Commonwealth of Massachusetts.The respondentconcedesthatit is engagedin interstate commerce and is subject tothe jurisdiction of the Board.H. THE ORGANIZATION INVOLVEDDistrict 38, Lodge 264, International Association of Machinists; affil-iated with the American Federation of Labor, is a labor organizationadmitting to membership employees of the respondent.III. THE UNFAIR LABOR PRACTICESA. The re fwsal to bargain collectively1.The appropriate unitThe complaint alleged that the production and maintenance em-ployees of the respondent, exclusive of supervisory and clerical em-ployees and chain makers, constitute an appropriate bargaining unit.In its answer, the respondent denied this allegation. In its brief, therespondent contended that such appropriate unit comprised "the en-tire plant."No evidence was offered by the respondent at the hear-ing, and no reasons are stated in its brief, in support of this contention.The record shows that all employees of the respondent alleged inthe complaint to constitute'an appropriate unit are eligible for-mem-bership in the Union and that chain makers are eligible for member-ship in another labor organization.We -find that all production and maintenance employees of therespondent, exclusive of supervisory and clerical employees and chainmakers, constitute a unit appropriate for the purposes of collectivebargaining and that such unit insures to the employees of the respond-ent the full benefit of their right to self-organization.. and -collective'bargaining and, otherwiseeffectuatesthe 'policies of the Act. 540DECISIONS- OF NATIONAL LABOR RELATIONS BOARD2.Representation by the Union of a majority in the appropriate unitThe respondent's pay roll for the week ending June 25, 1941, showsthat during that week 18 persons were employed in the unit herein-before found appropriate.There were offered and received in evidencesigned cards expressly authorizing the Union in each case to representthe signer for the purposes of collective bargaining.The respondentcontends in its brief that there is no evidence that those who signedthese cards did so with the intention of authorizing the Union torepresent them.The only witness who testified on this point statedthat he had signed a card with the belief that the act of signing con-stituted a preliminary step toward obtaining membership in theUnion.The card signed by this witness and all the other signedcards introduced in evidence bore the caption "Authorization for Rep-resentation***" and expressly provided, as already stated, thatthe signor authorized the Union to represent him for the purposes ofcollective bargaining.Moreover, we have consistently held, and it isnow well settled, that an application for membership constitutes asufficient authorization as collective bargaining representative 1We"hold that the signing of these cards properly effected designation ofthe Union as the representative of the signers for the purposes of col-lective bargaining.We have compared the cards with the respondent's pay roll and findthat, as of June 27, 1941, 11 employees of the 18 in the unit whichwe have found to be appropriate had signed authorization cards.Ac-cordingly, we find that on June 27, 1941, and at all times thereafter,the. Union was the duly designated bargaining representative of amajority of the respondent's employees in the unit above found to beappropriate.Pursuant to Section 9 (a) of the Act, the Union was,therefore, on that date, and at all times thereafter has been, the ex-clusive representative of all the employees in such unit for the purposesof collective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.3.The refusal to bargainIt is undisputed that on June 27, 1941, after a majority of therespondent's employees within the unit found appropriate had signedcards authorizing the Union as their representative, David P. Mc-Sweeney, business-representative of District 38 of the Union, TimothyHurley, financial secretary of Lodge 264 of the Union, and AnthonyCoviello; an employee of the respondent, visited the respondent's officeI National Labor Relations Board v. Bradford Dyeing Association,310 U.S. 318;Inter-nattional Association of Machinists v. NationalLaborRelations Board,311 U. S. 72;National Labor Relations Board V. Chicago Apparatus Company,116 F.(2d) 753. CLINTON E: HOBBS COMPANY541,and there met Carl B. Gerry, the respondent's secretary; That Mc-Sweeney informed the latter that he represented the Union and thatsome employees of the respondent had signified their intention tojoin the Union; and that Gerry replied. that he could take no actionhimself, but that he would have Edwin Hobbs, the respondent'spresident, telephone McSweeney.On Saturday, June 28, Anthony Coviello was discharged by therespondent, and on the following Monday, June 30, the respondent'semployees went out of strike.2On the same day, according toMcSweeney's uncontradicted and credible testimony, McSweeney,accompanied by Coviello, again visited the respondent's office in anattempt to obtain the reinstatement of Coviello.McSweeney in-formed one of the girls in the office that he and Coviello had import-ant business about which they desired to see Hobbs and, afterattempting to find Hobbs, the girl reported that he was too busy tosee them.She repeated this statement in response, to a request byMcSweeney that she tell Hobbs that the business involved was of aserious nature, including the discharge of an employee.Later thatday, having decided to place "the matter" before the State Board ofConciliation, McSweeney went to its offices, where he was told by oneHorneman, a representative of that Board, that he would summon themanagement for a. conference.After, he had been notified of aconference scheduled for July 1 at the office of the State Board ofConciliation,McSweeney and a committee of the respondent's em-ployees, including Coviello, appeared at the State Board, but norepresentative of the respondent was present.Another colference,.scheduled for July 7 at the same office, was attended-by McSweeney,Hurley, and a committee of the respondent's employees, but no oneappeared on behalf of the respondent.Hobbs testified that he thoughthe had been notified by letter of the conference of July 7, and thathe thought a subpoena had been served upon him personally or hadbeen left at his office.He did not explain the failure of the respond-ent to appear at either of the conferences.Although the record doesnot indicate directly the substance of the notice served upon therespondent, it is apparent from the cross-examination of McSweeney'by the respondent's counsel, concerning a telephone conversation, onJuly 5 between the latter and McSweeney, that the respondent's coun-sel=knew of the conference scheduled for July 7 and was aware that ithad been called to effect the reinstatement of Coviello and the returnof the strikers to work through negotiations with the Union.We2The strike. apparently called in protest against the discharge of Coviello, is not allegedin the complaintas havingbeen caused by the respondent's allegedunfair labor practicesand is mentionedherein only in connection with the sequence of events relating to therefusal to bargain. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind, therefore, that Hobbs was similarly aware of the purpose of.that conference.On July 8, one Median, a 'representative of the Federal Office ofProduction Management, held a conference at the respondent's officewith Hobbs, Gerry, and Hurley, for the purpose of adjusting thedispute between the respondent and its employees and effecting aresumption of production.Hurley's testimony concerning this conference is substantially as follows : After Meehan stated to Hobbs-that Hurley was a representative of the' Union, Hurley asked Hobbsto put the men back to work.Hobbs replied that he had need forand could reinstate only five orsix menand then asked H-itrley to sendhim a letter stating that the union represented a majority of therespondent's employees.Hurley agreed and then inquired whether,in reply to such a letter, Hobbs would write stating that he wouldrecognize the Union as bargaining representative of the employees.Hobbs answered that he could not do so until he had obtained legaladvice; whereupon Hurley stated that if that was Hobbs' attitude,there would be no object in Hurley's writing as requested.Duringthe course of the conference Hobbs asked Hurley, "How do I knowyou represent these men'?" and Hurley replied that authorizationcards ,bad been signed by employees of the respondent, which he pro-posed to take to the Regional Office of the Board the next day, ifnecessary, and asked Hobbs whether he would be willing to have theBoard's Regional Office settle the question of majority representation.Hobbs again countered that he could not do anything without legaladvice.,While admitting that Hurley had been introduced to him as a repre-sentative of the Union at-the conference of July 8, Hobbs denied thatHurley had made a majority representation claim on behalf of theUnion and testified that Hurley's claim was made as personal repre-sentative of the employees.Hobbs also testified that, in reply toHurley's request as to whether Hobbs would agree by letter to recog-nize the Union if Hurley would write a letter stating that the Unionrepresented a majority, he had said that when he received the letterhe "could then tell."Hobbs did not deny that Hurley had proposedto have the question of majority representation settled by the, Board'sRegional Office and that Hobbs had refused to agree.We find, as didthe Trial Examiner, that the conference of July 8 took place sub-stantially in accordance with Hurley's testimony.On July 9, Hobbs, Gerry; McSweeney, Hurley, and a committee ofthree employees, including Coviello, met at the office of the State Boardof Conciliation.McSweeney and Hurley testified as follows concern-ing this conference : Horseman,. representing the State. Board, pro-' CLINTON E. HOBBS COMPANY543.ent's employees, excepting Coviello, be returned to work and thatCoviello's case be held in abeyance.Horneman, at the same time, statedthat he had evidence, submitted by McSweeney and Hurley, that therespondent's employees had designated the Union to represent themand proposed that, if Hobbs doubted the Union's claim, the StateBoard of Conciliation could conduct an election or have the employeesbrought to its office for the purpose of checking their signatures againstthe respondent's pay roll.Hobbs replied that, because of the absenceof counsel, he could not answer one way or the other but offered totake some employees back.Gerry, who was not questioned at lengthat the hearing concerning the conference of July 9, was asked whethera proposal of a consent election among the respondent's employeeshad been made and testified: "I don't recall."Hobbs was asked atthe hearing whether he had ever refused to bargain with any personor organization which had offered to prove, or had proved, authoriza-tion as majority representative, and testified : "I have not."The testi-mony of Gerry and Hobbs cannot be accepted as rebutting the specifictestimony of McSweeney and Hurley, concerning the conference ofJuly, 9 at the office of the State Board of Conciliation.We find, there-fore, that the facts as to that conference were substantially as testifiedto by McSweeney and Hurley.The Union made no further attempts to deal with the respondent.4.Conclusions as to refusal to bargain --While the Union represented a majority of the respondent's employ-ees in the 'appropriate unit on June 27 and thereafter, we do not findthat its unsuccessful attempts to meet with Hobbs on June 27 and June30 constituted a refusal to bargain, since the Union made, no claimof majority representation on either of these days.Nor do we findthat, by failing to attend the conference of July 1, the respondentviolated its duty-to bargain, for there is no evidence that the StateBoard notified the respondent of the Union's majority_ -claim.* Al-though, as we have found, Hobbs knew of the purpose of the con-ference of July 7, it does not appear that the State Board of Concilia-tion, in connection with that conference, informed the respondent oftheUnion's majority claim.Therefore, the absence of any repre-sentative of the respondent on that occasion cannot be deemed a refusalto bargain.However, the failure of the respondent to meet with theUnion until July 8- reasonably affords a basis for finding an un-willingness-to deal with the Union under any circumstances and bearsdirectly upon the respondent's attitude on July 8 and 9.On both of'these days, the Union claimed to represent a majority of the employeesand requested that the respondent negotiate, with it concerning thereturn to work of the strikers and the reinstatement of Coviello.Al- 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDthough Hobbs expressedno genuinedoubt as to the validity of thatclaim, the Union and the State Board of Conciliation neverthelessofferedto support the claim by adequate and reasonable means.Hobbs' sole reply each time was that he could do nothing without theadvice ofcounsel.Since the Union in fact represented a majorityof the employees in-the appropriate unit and Hobbs failed to cooperatewith it in establishing that majority, refusal to bargain on July 8 and 9is clear.Moreover, the consistent failure of Hobbs personally tomeet with the Union, the knowledge of his counsel of the Union'sefforts to negotiate concerning the very matters which were broughtup on July 8 and9, andHobbs' obvious opportunity to consultcounsel-at least after the conference of July 8, lead us to conclude, and we find.thatHobbs deliberately refused to afford the Union the cooperationto which it was entitled in proving its contention of majority repre-sentation, thereby frustrating the employees' attempts to exercise theirright of collective bargaining.'We find that the respondent, on July 8 and 9, 1941,and at all timesthereafter,refused to bargaincollectively with the Union as the ex-clusive representative of the employees in the unit hereinbefore foundto be appropriate.We further find that the respondent thereby in=terfered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.B. The discharge of Coviello and other conduct constitutinginterferenceAnthony Coviello began working'for the respondent on May 20,1941, on the day shift at 40 cents per hour.On June 7, his rate of'pay was increased to 45 cents per hour.On or about June 20, he was'put on the night shift.The record shows that the employees working,'on the night shift were subject to less supervision than those on the` ^'iday shift and that only the more reliable workers wereassigned to'the night shift.Coviello testified that about June 22, after the men had begun todiscuss the question of union organization, Richard, his foreman, toldhim that if he was "smart" he would not talk about union activities-in the shop.Richard first testified that he did not remember havingmade such a statement, and then denied Coviello's testimony on thispoint 4'Matter of Burnside Steel Foundry CompanyandAmalagamatedAssociationof Iron,-Steel and Tin Workers of North America,Lodge No. 1719,7 N. L.R.B. 714;Matter ofMcNeeley & Price CompanyandNational Leather Workers Association,Local No. $0, ofthe C. I.0., 6 N.L. R. B. 800.* In its brief the respondent put much stress uponthe fact thatJune 22 was Sunday,,'a day on which the respondent's plant was closed.However, Coviellohad not testifiedprecisely that the above-mentioned remark to him was made on June 22,but had said"about'the 22nd of June." CLINTON E. HOBBS COMPANY545Coviello, on June 24, took the initiative in organizing the respond-ent's employees; when he arranged to have representatives of the Unionmeet him to confer on a plan of organization. On June 25, McSweeney,business representative of District 38 of the Union, and Hurley, finan-cial secretary of Lodge 264 of the Union, met with Coviello and' RomeoManganiello, a"gang leader" in the respondent's plant, at Coviello'shome.authorization cards, and on the next day Coviello informed McSweeneythat a majority of the cards had been signed. Coviello testified thatthe greater number -of these had been signed in -his presence' and thata few of the signatures had been obtained by two of his fellow em-ployees:Thereupon, McSweeney, with Coviello, went to, the respond-ent's office and, informed Gerry, the respondent's' secretary, that anumber of employees had signified their intention- to join; the' Union:and that he desired to meet with Hobbs.Manganiello testified that on June- 28, at about 10: 30' o'clock, hehad, the following conversation with Richard, foreman of the dayshift on which both Coviello and Manganiello were working that day;Richard approached him and asked: "Do, you knowanything aboutthe Union coming-in?" -When Manganiello replied that he had heardabout it,, Richard' asked him whether' he had signed- one of those"slips", and Manganiello admitted that he had.Richard then in-quired- whether or not he knew who had brought the "slips" in,and 'Manganiello' asked, "Who' have- you got in mind?"Richards'replied- "Tony [Cbviello]" adding, "We won't be bothered with himany, more."'Richard was not questioned at the hearing concerningany conversation he had with- Manganiello on June- 28.Archie Ken-dall,. the' respondent's superintendent, testified that at 1: 00- o'clock,of the same day,, June 28, when the respond'ent's employees werebeing paid, he paid Coviello last and told him that he would- not beneeded' any more;, that Coviello asked the reason- for his discharge,and that Kendall', after remarking, "Do you have to ask- that?";,stated that his work was' unsatisfactory.Anthony Ciulla,- an employee of the- respondent, testified' that onMonday, June 30, Richard asked him whether or not he had' signedany= papers which, Coviello had handed him, and that he replied thathe knew nothing, about such papers, although he had signed an au'thorization card.On being asked at the hearing why he had "lied"'to Richard, Ciulla said that he thought he might be discharged ifhe told the truth about his having signed- a card.Richard was notasked at, the- hearing whether or not he had had a conversation withCiul'la on June 28 or on June 30.5 - We find, as did` the Trial Examiner,"Therespondent stressed'in itsbrief thatCiulla did not work on June 28The. re-spondent'scounsei,both in conducting the examination of'witnesses and in the preparationof the respondent's brief, seems to have confused Ciulla with ManganielloManganiello463892-42-vol 41--35 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Richard made the remarks attributed to him by Coviello, Man-ganiello, and Ciulla and that such statements clearly tended to dis-courage the respondent's employees from engaging in union activity.In support of the respondent's contention that Coviello's workwas unsatisfactory, Richard testified that on three occasions Coviellohad disregarded instructions to use a jig as a guide in drilling cast-ings, had complied only after direct orders, and had, because of hisdisobedience, necessitated the redrilling of a substantial number ofcastings.Richard testified also that on one occasion he had foundCoviello throwing waste around in the shop, and that, on anotheroccasion, grease thrown by Coviello had struck the wall near Richard,for both of which offenses the latter had reprimanded and warnedhim.Nicholas Pickowicz, a chain maker, corroborated Richard'stestimony concerning the grease-throwing incident.Richard alsotestified that 4 or 5 days before Coviello was discharged, he hadordered him to grind a casting on an emery wheel, that Coviello hadrefused with insulting and obscene language, and that Richard hadrepeated the order and had then told Superintendent Kendall, whohad just come into the shop, that he would not "stand much more"from Coviello.Kendall testified that, after the first few days of Coviello's employ-ment, the latter began to loaf and complained to Kendall that he was"working for peanuts" and that Kendall then had his pay increased by5 cents per hour to encourage him.Kendall stated that Coviello didnot, however, improve very much, and that he had warned him that hewould have to stop "fooling around" and throwing waste in the shop,or be dismissed.Kendall testified also that Richard had made com-plaints to him five or six times about Coviello's conduct, including thelatter's disregard of instructions to use the jig, with the consequent-spoilage of castings.Kendall corroborated Richard's testimony aboutthe grease-throwing incident, about Coviello's defiance of Richard'sorder on June 25 to grind a casting, and about C,oviello's use of vilelanguage on that day.Kendall testified that he had rebuked Coviellofor his disobedience and use of obscene language, saying, "I have putup with as much as I can from you. Go over there and go to work."Kendall testified further that Richard at that time recommended tohim that Coviello be discharged immediately, but that he told Richardthat he would let Coviello work until Saturday; that he believed he toldHobbs of the incident on the next day, June 26, and that Hobbsordered that Coviello be discharged.In an affidavit taken on July 21,1941, before an Examiner of the Board, Kendall stated, referring tothe incident of June 25: " * * . * as I was passing the machine shoptestified that the above-described conversation between Richard and himself occurred onJune 28; Ciulla,that the above-described conversation between Richard and hiu elfoccurred on June 30. CLINTON E. HOBBS COMPANY547I heard Coviello using profanity to Richards. This was the finalthing that made me decide on Thursday, June 26th, to let Coviellago.I went to the office and told the bookkeeper, Miss Lindquist(Mrs. Collins) to make up Coviello's salary envelope as of Saturday,June 28th.On Saturday, about an hour before I notified Coviello thathe was through, I discussed the matter with Mr. Edwin Hobbs.Until that time the only person I had told of my intention to fireCoviello was Miss Lindquist, although I may have mentioned it toRichards on Friday. * * *" On cross-examination, Kendall statedthat he believed he talked for the first time with Hobbs about dis-charging Coviello on Thursday afternoon, adding that it could havebeen on Wednesday morning or night.When his attention was di-rected to his statement in the affidavit that he had talked with Hobbsabout Coviello for the first time on Saturday, June 28, about an hourbefore the discharge, he replied that this statement must be correctsince it was in writing and had been made soon after the events towhich it related.Ile also testified that he was sure he had talked withRichard on Wednesday after, June 25, about discharging Coviello_Hobbs testified that there were "many reasons" for the discharge,specifying, in addition to others mentioned in the testimony of Richardand Kendall, the following alleged ground : taking work from daymen and applying it to his work quantity; interfering with othermen's work; affecting the productiveness of other men; breakage oftools; impairing the effectiveness of machine tools.No evidence wasintroduced by the respondent to substantiate the additional' reasonsassigned by Hobbs for the discharge of Coviello.According to the testimony of the respondent's principal witnesses,Kendall and Richard, Coviello's conduct as an employee had beenunsatisfactory almost from the beginning of his employment.Hisacts of misbehavior, as for example, his open defiance of instructions,to use a jig in drilling holes in castings, had been committed at inter-vals.Not only was Coviello kept on the pay roll, but, according toKendall's testimony, he was given an increase in pay, allegedly toencourage him. In addition, he was put on the night shift, to whichonly the more reliable workers were assigned.His subsequent mis-demeanors of greater seriousness were tolerated without more severedisciplinary action than reprimand.His misbehavior immediatelypreceding June 25, including the grease-throwing incident, had been'quite serious and yet he was retained.Moreover, although Kendalltestified that Coviello's disobedience and vile and insulting languagewhen ordered by Richard to grind a casting on Wednesday, June 25,was what finally caused Kendall to decide to discharge him, nothingwas said to him about such decision until he was given his separationpay on Saturday, June 28, at which time the incident of June 25 was 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot mentioned to him.The inconsistencies and vagueness of Ken-dall's testimony regarding the date on which he reported the incidentof June 25 to Hobbs and the date on which the latter agreed thatCoviello should be discharged render such testimony unacceptable.In the meantime, Coviello's union activity had been intensified pro-gressively and had culminated in his visit to 'the respondent's officewith Union RepresentativesMcSweeney and Hurley on Friday,June 27.Richard's warning to Coviello on about June 22 not to talkabout union activities in the shop, his remark to Manganiello on theforenoon of Saturday, June 28, suggesting, in reference to the signingof the union cards, that Coviello was about to be discharged, andhis questioning of Ciulla on the Monday following the discharge,compelthe conclusion that Coviello's unionactivity was the real reasonfor the discharge.We find, as did the Trial Examiner, that the respondent, by dis-charging Anthony Coviello, discriminated in regard to his hire andtenureof employment, thereby discouraging membership in the Unionand interfering with, restraining, and coercing its employees in theexerciseof the rights guaranteed in Section 7 of the Act.We find further that, by questioning its employees concerning theiractivity on behalf of, and their membership in, the Union, the respond-ent hasinterfered with, restrained, and coerced its employees in theexerciseof the rights guaranteed in Section 7 of the Act.,IV.TI;E EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelationto trade,trafC1c, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged, in- certain- unfairlabor practices, we shall order it to cease and desist therefrom andto take certain affirmative action which we deem necessary to,effectuatethe policies of the Act.We- have found that the respondent has refused to bargain collec-tively with the Union in the unit hereinbefore found to be appropriate.We shall, therefore, order the respondent to bargain collectively withthe Union upon request.We have found that the respondent discharged Anthony Coviellobecause of his activity on behalf of the Union.The record shows that _CLINTON E. HOBBS COMPANY -549Coviello has,cbtained other. employment since_his;discharge,and thathe does not desire to be reemployed by the respondent.Accordingly,we shall,not order that he be reinstated.However, in order to effectu-ate the policies of the Act, we shall direct the respondent to makeCoviello whole for any loss of pay he may have suffered by reason ofthe respondent's discrimination against him, by payment to him of.asum of money equal to the amount which he normally would haveearned as wages from the date of such discrimination to the date uponwhich he started working steadily in the employment in which he wasengaged at the time of the hearing, less his net earnings o during saidperiod.-Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.District 38, Lodge 264, International Association of Machinists,affiliated with the American Federation of Labor, is a labor organiza-tion, within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees of the respondent,exclusive of supervisory and clerical employees and chain makers, con-stitute a unit appropriate for. the.,purposes of collective bargaining,withinthe meaning of Section 9 (b) of the.Act.3.District 38, Lodge 264, International Association of ,"Machinists,affiliated with the American Federation of Labor, on June 27, 1041, andat all times thereafter, has been and now is, the exclusive representativeof all employees in such unit for the purposes of collective bargaining,within the meaning of Section 9 (a) of the Act.4.By refusing, on July 8 and 9, 1941, and at all times thereafter, tobargain collectively with the Union- as the exclusive representative ofthe employees in the above-mentioned appropriate unit, the respondenthas engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (5) of the Act.5.By discriminating in regard to the hire and tenure of employmentof Anthony Coviello and thereby discouraging membership in theUnion, the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of'Section 8 (3) of the'Act.6.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, theBy "net earnings"ismeant earnings less expenses such as for transportation, room,and board,Incurred by an employee in connection with obtaining work and Working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsevvhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union, Local 2590, 8 N.L. R. B. 440.' Monies received forwork performed upon Federal,State, county, municipal,or other work-rellef pcdjeets shallbe considered as earningsSeeRepublic Steel Cot poratton v N. L. RB,311 U. S 7. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent'has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act..7:The.aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) aid (7) of,theAct:ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Clinton E. Hobbs Company, Everett, Massachusetts, and its officers,agents, successors, and assigns shall :-'1.Cease and desist from :(a)Refusing'to bargain collectively with District 38, Lodge 264,International Association of Machinists, affiliated with the AmericanFederation of'Labor, as the exclusive representative of all its produc-tion and' maintenance employees, ' excluding supervisory and clericalemployees and chain makers;'(b)Discouraging membership in District 38, Lodge 264, Iriterna"tional Association of Machinists, affiliated with the American Federa-tion of Labor,* or any other labor organization of its employees, bydischarging or refusing to reinstate any of its employees or in anyother manner discriminating in 'regard to their hire and tenure of,employment or any term-or conditibn of their employment;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to form,join or assist labor organizations, to bargain collectively through rep-resentatives'of their own choosing; and to engage in concerted activi-ties for the purposes of collective bargaining or other mutual aid or'protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds will'effectuate the policies of the'Act:(a)Upon request, bargain collectively with District 38, Lodge 264,InternationalAssociation of Machinists, affiliated with the AmericanFederation of Labor, as the exclusive representative of all its produc-tion and maintenance employees, excluding supervisory and clericalemployees and chain makers;(b)Make whole Anthony Coviello for any loss of pay he may havesuffered byreason ofthe respondent's discrimination against him, bypayment'to him of a sum of money equal to the amount which he nor-inally would haveearned as wagesfrom the date of such discrimina-tion to the date upon which he started working steadily in the em-ployment in which he was engaged at the time of the hearing, less hisnet earnings duringsuch-period;',- CLINTON E. HOBBS COMPANY551(c) Immediately post notices in conspicuous places in its plant andmaintain such notices for a period of at least sixty (60) consecutivedays, stating (1) that the respondent will not engage in the conductfrom which it is ordered to cease and desist in paragraphs 1 (a), (b),and (c) of this Order; (2) that the respondent will take the affirmativeaction set forth'in paragraphs 2 (a) and (b) of this Order, and (3)that its employees are free to become or remain members of District 38, -Lodge 264, International Association of Machinists, affiliated with theAmerican Federation of Labor, and that the respondent will not dis-criminate against any employee because of membership or activity inthat organization;(d)Notify the Regional Director for the First Region, in writing,within ten (10) days from the date of this Order what steps the re-spondent has taken to comply herewith.